Chief Justice Steele
delivered the opinion of the court:
The action was brought to recover the amount due from the corporation of which the defendants were directors, and is based upon the failure of the directors to file the annual statement required by the statute. The answer contains the following:
(1) ‘ ‘ As to whether the matters set forth in paragraphs 2, 5 and 6, or any of them, are true, defendants have not and cannot obtain sufficient knowledge or information upon which to. base a belief.”
The motion of the plaintiffs for judgment upon the pleadings upon the ground, among cithers, that the answer admitted the allegations of the complaint, was granted, and judgment was thereupon rendered. The defendants have appealed.
In the brief of the appellants it is stated that ‘ ‘ The only issue tendered, which will be here urged, was a statutory denial that the goods, wares and *545merchandise were sold and delivered by appellee to appellants.”' This removes from onr consideration all questions save that of determining whether the first paragraph of the answer does or does not tender an issue. In the second paragraph of the complaint it is alleged that The Western Realty and Paving Company is a corporation organized and existing under and by virtue of' the laws of Colorado. The fifth paragraph of the complaint contains the averment that between the first of October and the 17th of November, 1904, the plaintiff sold and delivered to The Western Realty and Paving Company, at its special instance and request, certain goods, wares and merchandise of the value of $127.90 (an itemized account of which is attached to, and made a part of the complaint), and that the said company agreed to pay for the same upon the dates of the delivery of the goods. The sixth paragraph of the complaint avers a demand upon the company, ánd the defendants, for the payment of the amount, and their refusal.
The matters contained in these paragraphs are those which the defendant sought to traverse in the form prescribed by the Code, but the defendants, being officers of the corporation, cannot be heard to say that they “have not and cannot obtain a sufficient knowledge or information upon which to base a belief” with respect thereto because such matters are •presumptively within their knowledge. Such a denial tenders no issue and is an admission that the allegations stated the truth.—Fravert v. Fesler, 11 Col. App. 387.
The answer not having tendered an issue, judgment upon the pleadings was properly granted.

Affirmed.

Mr. Justice Gabbert and Mr. Justice White concur.
*546Opinion filed March 7, A. D. 1910;
rehearing denied April 4, A. D. 1910.